Exhibit 10.12 (e)
AMENDMENT NO. 4
TO THE
VWR INTERNATIONAL, LLC RETIREMENT PLAN
(As Amended and Restated Effective June 1, 2005)
WHEREAS, VWR International, LLC (“VWR”) maintains the VWR International, LLC
Retirement Plan (the “Plan,” formerly known as the VWR International, Inc.
Retirement Plan) for the benefit of its eligible employees; and
WHEREAS, the Plan was most recently amended and restated effective June 1, 2005,
and was subsequently amended on three occasions thereafter; and
WHEREAS, VWR desires further to amend the Plan in order to comply with recent
changes in applicable laws and regulations;
NOW, THEREFORE, effective January 1, 2008 (except where other effective dates
are specifically provided), Section 8.2(a)(ii), (d), (e), and (f) of the Plan
are amended, and a new Section 8.2(i) is added to the Plan, to read as follows:
8.2 Maximum Annual Benefit Payable Under the Plan.
Anything to the contrary notwithstanding, a Participant’s annual benefit shall
not exceed the lesser of the Defined Benefit Dollar Limitation (or, if greater,
the Participant’s Accrued Benefit on December 31, 1982), or 100% of the
Participant’s average compensation during the three consecutive Plan Years when
his or her compensation was the highest, subject to the following:
(a) A Participant’s annual benefit shall mean the benefit payable annually in
the form of a straight life annuity (with no ancillary benefits), within the
meaning of section 415(b)(2) of the Code, determined in accordance with the
following:
*           *           *
(ii) For purposes of subparagraph (i) above, the annual benefit in the form of a
single life annuity commencing at the same age that is Actuarially Equivalent to
the Plan benefit shall be:
(A) In the case of a benefit in a form that is not subject to section 417(e)(3)
of the Code, the greater of (i) the annual amount of the Participant’s benefit
in the form described in Section 4.1, determined as of the same Annuity Starting
Date as his or her actual benefit, or (ii) the annual amount of the
Participant’s retirement benefit in such form determined as of such

 

 



--------------------------------------------------------------------------------



 



Annuity Starting Date using a 5% interest rate and the Applicable Mortality
Table.
(B) Effective January 1, 2006, in the case of a benefit in a form that is
subject to section 417(e)(3) of the Code, the greatest of (i) the annual benefit
that has the same actuarial present value as the particular form of benefit
payable, computed using the interest rate and mortality table applicable under
Section 1.2 for the particular form of benefit payable, (ii) the annual benefit
that has the same actuarial present value as the particular form of benefit
payable, computed using a 5.5% interest assumption and the Applicable Mortality
Table, and (iii) the annual benefit that has the same actuarial present value as
the particular form of benefit payable, computed using the Applicable Interest
Rate and the Applicable Mortality Table, divided by 1.05.
*           *           *
(d) The Defined Benefit Dollar Limitation shall be adjusted in accordance with
the following, to the extent applicable:
(i) If the Annuity Starting Date occurs before the Participant attains age 62,
the Defined Benefit Dollar Limitation shall be adjusted so that such limit is
equal to (i) the annual amount of the Participant’s retirement benefit in the
form described in Section 4.1 at such Annuity Starting Date that is Actuarially
Equivalent, computed using a 5% interest rate and the Applicable Mortality Table
effective for the Annuity Starting Date, to a deferred annuity payable at age 62
equal to the Defined Benefit Dollar Limitation, or (ii) if the Plan provides for
an immediately commencing straight life annuity payable at age 62 and at the
Annuity Starting Date, the lesser of (I) the amount determined under (i), or
(II) the Defined Benefit Dollar Limitation multiplied by the ratio of the
retirement benefit payable at the Annuity Starting Date in the form described in
Section 4.1 to such retirement benefit (in such form) payable under the Plan at
age 62 (computing both without regard to the rules of section 415 of the Code).
(ii) If the Annuity Starting Date occurs after the Participant attains age 65,
the Defined Benefit Dollar Limitation shall be adjusted so that such limit is
equal to (i) the annual amount of the Participant’s retirement benefit in the
form described in Section 4.1 at such Annuity Starting Date that is Actuarially
Equivalent, computed using a 5% interest rate and the Applicable Mortality Table
effective for the Annuity Starting Date, to an annual benefit payable at age 65
equal to the Defined Benefit Dollar Limitation, or (ii) if the Plan provides for
an immediately commencing straight life annuity payable at age 65 and at the
Annuity Starting Date, the lesser of (I) the amount determined under (i), or
(II) the Defined Benefit Dollar Limitation multiplied by the ratio of (x) the
retirement benefit payable at such Annuity Starting Date in the form described
in

 

 



--------------------------------------------------------------------------------



 



Section 4.1 (computed without regard to the rules of section 415 of the Code),
determined without regard to accruals after age 65, but including actuarial
adjustments even if such adjustments are applied to offset accruals, to (y) the
retirement benefit in the form described in Section 4.1 payable to a
hypothetical participant who is age 65 and has the same accrued benefit (with no
actuarial increases for commencement after age 65) as the Participant,
determined without regard to accruals after age 65 and without applying the
rules of section 415 of the Code.
(e) If the Participant has been a Participant in the Plan for fewer than ten
years, the Defined Benefit Dollar Limitation, as adjusted under paragraph
(d) above, if necessary, shall be reduced by multiplying it by a fraction which
has a numerator equal to the Participant’s years of participation (including
fractions thereof) and which has a denominator equal to ten.
(f) The term “compensation” as used in this Section 8.2 shall be defined as per
Internal Revenue Service Regulation 1.415(c)-2(b) and (c). “Compensation” shall
not include compensation paid following an employee’s severance from employment
with the Employer, except as otherwise required by Internal Revenue Service
Regulation 1.415(c)-2(e)(3)(ii) and as permitted by Treas. Reg.
§1.415(c)-2(e)(3)(iii)(A). In no event shall an employee’s “compensation” with
respect to a calendar year exceed the annual compensation limit of section
401(a)(17) of the Code for such year.
*           *           *
(i) Notwithstanding the foregoing provisions of this Section 8.2, in accordance
with Internal Service Regulation 1.415(a)-1(g)(4), the benefit payable to a
Participant shall in no event be less than his or her benefit accrued as of
December 31, 2007, payable in accordance with the terms of the Plan as adopted
and in effect on April 5, 2007.
IN WITNESS WHEREOF, VWR International, LLC has caused this Amendment No. 4 to be
duly executed this 26th day of May, 2009.

              Attest:   VWR INTERNATIONAL, LLC    
 
           
/s/ Laureen Quinter
 
  By:   /s/ Scott G. Smith
 
   

 

 